Citation Nr: 9911764	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to August 27th, 1996, 
for a grant of service connection for hallux valgus, left 
first metatarsal, status post bunionectomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had honorable active service from November 1948 
to November 1952.

When this issue was last before the Board of Veterans' 
Appeals (the Board) in October 1998, the case was remanded to 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO), for the purpose of affording the 
veteran a hearing before a Member of the Board sitting at the 
RO.  

In December 1998, the veteran appeared at a travel board 
hearing sitting at the RO before the undersigned Member of 
the Board.  The case is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

4.  The veteran underwent bunionectomy for left foot hallux 
valgus on December 29, 1967.  On January 11, 1968, the 
veteran filed a claim for service connection for hallux 
valgus, left first metatarsal, status post bunionectomy.  
Service connection for hallux valgus, left first metatarsal, 
status post bunionectomy, was granted by the RO in an October 
1997 rating decision.  


CONCLUSION OF LAW

An effective date of January 11, 1968, but no earlier, for 
the grant of service connection for hallux valgus, left first 
metatarsal, status post bunionectomy, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran, including his testimony 
presented at a hearing before a hearing officer at the RO and 
a hearing before the undersigned Member of the Board sitting 
at the RO.  It has been determined that the veteran's claims 
for an effective date earlier than August 27th 1996, for the 
grant of service connection for hallux valgus, left first 
metatarsal, status post bunionectomy, is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

Service medical records reveal that the veteran was 
hospitalized on August 4, 1950 following an injury that 
occurred while on duty when he dropped a 500 pound bomb on 
the dorsum of his left foot.  Examination revealed marked 
swelling and tenderness over the dorsal aspect of the left 
foot, especially over the 3rd and 4th metatarsals.  The 
examiner was unable to adequately examine the foot due to 
marked tenderness.  Motion in the 1st toe only was active.  
X-ray of the left foot revealed a fracture simple, complete 
of the left 3rd metatarsal without displacement and the left 
4th metatarsal with displacement.  A cast was applied and 
remained on the left foot until August 28, 1950.  The veteran 
remained hospitalized until September 15, 1950 when he was 
discharged with a final diagnosis of fracture, simple, 3rd 
and 4th left metatarsals.

In December 1961, the veteran filed a claim for service 
connection for a "broken bone of the left foot."  A January 
1962 examination resulted in a diagnosis of "Morton's 
neuralgia and painful metatarsal callosity of the left foot 
sequelae to fracture of the 3rd and 4th metatarsal bones."  A 
February 1962 rating decision resulted in a grant of service 
connection for residuals of fracture, 3rd and 4th 
metatarsals, left foot, with painful callosity and Morton's 
neuralgia.  A 20 percent evaluation was assigned from 
December 1961.  The veteran was provided notice of the 
monthly amount of his disability benefits and the beginning 
date of those benefits; there is no indication that he was 
notified of the exact nature of the disability for which 
service connection had been granted.  The 20 percent 
evaluation has remained in effect to the present time, and is 
a protected rating.  38 C.F.R. § 3.951 (1998).  

In October 1965, the veteran filed a claim with the Roanoke, 
Virginia, Regional Office, wherein he noted that he was 
service-connected for a foot condition.  He requested "to be 
considered for an increase."  He referred to specific VA 
treatment records in his request.  The referenced records 
showed in pertinent part, the treatment of the veteran in 
July 1965 for a mild sprain of the left foot, with reference 
to the in-service fracture of the metatarsal, by history.  
The records included a left foot X-ray that showed an old 
fracture of the distal portion of the shaft of the fourth 
metatarsal bone and minor contour irregularity in the distal 
portion of the shaft of the third metacarpal.  In a November 
1965 rating decision, the veteran was notified that his claim 
was denied and that his service-connected "residuals of 
fracture, 3rd and 4th metatarsals, left foot, with painful 
callosity and Morton's neuralgia, remained at 20 percent 
disabling."  

On January 11, 1968, the veteran filed a Statement in Support 
of Claim (VA Form 21-4138) with the Little Rock, Arkansas, 
Regional Office, and stated therein:

Request my service-connected claim be 
reopened; That a new medical report be 
procured, from my present 
hospitalization, and that my claim be 
reevaluated for the purpose of increased 
compensation.  Due to the deteriorated 
condition of my disability, I have been 
unable to work only two days per week.  I 
have been confined to Veterans Hospital, 
300 East Boulevard Road, Little Rock, 
Arkansas, since 21 December 1967.  

Pursuant to the adjudication of the claim, an adjudication 
officer at the Little Rock, Arkansas Regional Office directed 
a request to the Little Rock VA Hospital for a VA Form 10-
7132 and a hospital summary of the veteran's stay.  On March 
8, 1968, the Acting Assistance Chief of the Medical 
Administration Division of the Little Rock VA Hospital 
directed VA Form 10-7132 to the adjudication officer, and 
noted on that form that the veteran had been hospitalized in 
December 1967, and "had surgery on 12-29-67 for his service-
connected disability."  A Hospital Summary was also 
forwarded that documented the hospitalization of the veteran 
from December 21, 1967 to March 7, 1968.  The listed 
diagnosis was hallux valgus, left foot.  It was noted that a 
bunionectomy of the left foot was performed for the hallux 
valgus, left foot, on December 29, 1967, and that the veteran 
was discharged to return to the orthopedic clinic in May 
1968.  

On April 3, 1968, the Little Rock VA Regional Office 
adjudicated the issue of increased evaluation for residuals 
of fracture, 3rd and 4th metatarsals and determined that the 
evidence did not warrant a change in "the service-connected 
status or evaluation of any disability."  It was found that 
the veteran was treated for hallux valgus that was surgically 
repaired; and that "there was no connection between the 
bunion and the veteran's service-connected foot disability."  
The Little Rock Regional Office directed a letter to the 
veteran on April 12, 1968, and stated that no change was 
shown in the evaluation previously assigned for the veteran's 
service-connected disability, rated 20 percent.  

In June 1969, the veteran's representative filed to reopen 
the veteran's claim for disability compensation.  This filing 
was construed by the Little Rock, Arkansas, Regional Office 
as claim for an increase of his service-connected residuals, 
fracture third and fourth metatarsal of the left foot.  The 
claim was denied in an October 1969 rating decision.  

In October 1974, the veteran filed a statement in which he 
noted that "I have been receiving 20 percent disability 
benefits since 1961 due to broken left foot suffered at 
Hickham AFG, Hawaii in 1950.  . . . In December 1967, my foot 
was operated on by Dr. H.S. at the VA Hospital in Little 
Rock, Arkansas.  At that time he recommended 40 percent 
disability because of my first injury."  

Based upon that statement, in January 1975, the RO issued a 
rating decision on the issue of the evaluation of the 
veteran's service-connected left foot injury and determined 
that an increase was not warranted.  

In March 1981, the veteran perfected an appeal to the Board 
on the issue of entitlement to an evaluation in excess of 20 
percent for postoperative residuals of 3rd and 4th 
metatarsals of the left foot.  The Board decision noted a 
1967 surgical arthrodesis, by history, and also noted 
degenerative changes in the metatarsophalangeal joint of the 
great toe on 1979 x-ray examination of the left foot.  The 
finding of fact, conclusion of law, and decision was limited 
to the veteran's service-connected postoperative residuals of 
fractured, 3rd and 4th metatarsals of the left foot.  

In May 1987, the veteran filed a claim for an increased 
evaluation for his service-connected foot disabilities.  
Submitted in connection with that claim were VA treatment 
records for May 1987 that documented the treatment of the 
veteran primarily for his left hallux valgus.  It was noted 
that on May 9, 1987, the veteran was seen for an unrelated 
injury involving a laceration to the bridge of his nose.  The 
veteran also indicated that his left great toe may have been 
injured and that he was service-connected for that toe.  A 
June 1987 rating decision denied the veteran's claim on the 
issue of entitlement to an increased evaluation for service-
connected residuals of fracture, 3rd and 4th metatarsals of 
the left foot.  

In February 1992, the veteran requested that his service-
connected impairment of the toes be re-evaluated.  In a 
September 1992 rating decision, what was perceived as a claim 
for increase of the evaluation for service-connected 
residuals of fracture, 3rd and 4th metatarsals of the left 
foot, was denied.  

In July 1993, the veteran requested the reopening of his 
claim for increased benefits for all service-connected 
conditions.  The RO responded by requesting that the veteran 
specify the benefits that he was claiming.  In September 
1993, the veteran responded by stating that it was the 
operation on the big toe of the left foot, not the broken 
bones in his toes, that had caused his problems.  The RO 
responded by asking that the veteran submit evidence that he 
was in service at the time of the injury to his left big toe 
and the incurrence of the hallux valgus.  

In August 1996, the veteran filed what evolved into the 
current claim, and stated that his left foot had been 
operated upon in December 1967, and that this was to correct 
a prior condition/operation done in 1950.  

The veteran underwent VA examination in May 1997.  The report 
of that examination noted the veteran's injury to his left 
foot in service, with the fracture of the 3rd and 4th 
metatarsals of the left foot, and the December 1967 surgical 
correction of the first metatarsophalangeal joint at the VA 
hospital.  The resulting diagnoses were:  1)  Status post 
fracture of the third and fourth metatarsals with no 
residuals; and 2)  Status post bunion surgery of the left 
first metatarsophalangeal joint with residual joint 
deformity, pain, and limitation of motion.  

The examiner was asked to render an opinion as to whether the 
original injury was responsible for the left first 
metatarsophalangeal joint disorder.  The examiner responded 
that given the extent of the veteran's injury with a 500 
pound bomb rolling on his foot requiring 100 days in the 
hospital that this first metatarsophalangeal joint is likely 
to be related to the original injury.  The examiner noted 
that the veteran did not have a significant bunion on the 
right foot; and that usually, congenital bunions are 
bilateral.  It was further noted that the veteran does have 
to wear special orthotic shoes and has pain on a daily basis.  

Based upon the foregoing evidence, in an October 1997 rating 
decision, a hearing officer at the RO granted service 
connection for hallux valgus, left first metatarsal, 
postoperative bunionectomy, and post traumatic degenerative 
joint disease, and assigned a 10 percent evaluation for that 
disorder from August 27, 1996, the date sited as the date of 
a claim for increase.  The veteran subsequently perfected an 
appeal of the effective date assigned for service connection 
of that disability.  

Analysis

The veteran and his representative contend that an earlier 
effective date of December 28, 1967, the date of the 
veteran's initial surgery for hallux valgus, should be 
assigned for the grant of service connection for hallux 
valgus, left first metatarsal, postoperative bunionectomy.  

The supplemental statement of the case issued by the RO in 
April 1998, noted the reason of the denial of the veteran's 
claim for an earlier effective date.  It was stated that 
although the April 1968 rating decision had provided no basis 
for finding that there was no connection between surgery and 
the veteran's service-connected left foot disorder, they were 
not required then to provide adequate reasons and bases, and 
the failure to assist the veteran in the further development 
of his claim could not be construed as clear and unmistakable 
error.  

The RO further noted that even though they had rated the 
veteran's hallux valgus separate and apart from the 3rd and 
4th left metatarsal disability, what was at issue was the 
evaluation of the functional impairment of the left foot 
based upon the service-connected injury.  Therefore, 
according to the supplemental statement of the case, since 
the Board had issued a decision in March 1981 that had 
referred to the 1967 surgery, even though the Board did not 
specifically address the issue, the Board conducted a de novo 
review and essentially reviewed the April 1968 Regional 
Office decision, and therefore subsumed that prior 1968 
decision.   

The effective date for the grant of service connection is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

A "claim" is a formal or informal communication in writing 
"requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) 
(1998).

The Board notes that in December 1961, the veteran filed a 
claim for entitlement to service connection for " a broken 
bone, left foot," and that based upon that claim, service 
connection for residuals of fractured, 3rd and 4th 
metatarsals of the left foot was granted in a February 1962 
rating decision.  Based upon the contemporaneous open-ended 
notice letter of that decision, there is a question of 
whether the veteran was made aware of the exact left foot 
disability that was service-connected.  In a subsequent 
November 1965 rating decision, however, the veteran was 
notified that his service-connected disability was limited to 
the fractured 3rd and 4th metatarsals of the left foot in the 
denial of a claim for increase.  One must assume therefore, 
that the veteran knew the nature and location of the 
disability for which service connection had been granted, 
namely the residuals of the fracture of the 3rd and 4th 
metatarsals.  

In December 1967, the veteran underwent surgery on his left 
foot hallux valgus.  Based upon that surgery, on January 11, 
1968, he requested that his service-connected claim be 
reopened for the "purpose of increased compensation."  
Although the veteran may not have been particularly artful in 
the description of what he was seeking (i.e., an increased 
evaluation of his left foot disability, in general, or 
service connection for the disorder for which surgery had 
been performed, specifically), he described the location of 
where the medical evidence could be found that would detail 
the pathology that he believed warranted greater VA 
disability compensation.  Within the confines of the evidence 
that was retrieved as a result of the veteran's description, 
namely the December 1967 through March 1968 hospital summary, 
there was described what the RO eventually found in 1996 to 
have been an entirely separate and distinct disability, a 
hallux valgus of the left foot. 

With the foregoing information at hand at the time, the Board 
finds that it was incumbent upon the VA Little Rock Regional 
Office to address the issue that was clearly before it in 
1968, namely entitlement to service connection for hallux 
valgus of the left foot, status post bunionectomy.  
Significantly, there was no indication in that hospital 
summary of pathology related to the 3rd and 4th metatarsals 
of the left foot (as was pointed out in the 1968 decision).  
In other words, the hallux valgus of the left foot 
represented a distinct disability for which a separate 
decision on service connection had to be rendered.  The April 
1968 decision of the Little Rock Regional Office, however, 
was limited to the evaluation of the existing service-
connected disability, the residuals of fractured, 3rd and 4th 
metatarsals of the left foot.  

The Board finds therefore that the veteran's 1968 claim of 
entitlement to service connection for hallux valgus of the 
left foot was a continuing claim that was not addressed by 
the VA until the September 1996 rating decision, the decision 
that led to the eventual grant of service connection for that 
disorder in October 1997.  It is important to reemphasize 
that in 1997, both the VA examiner and the RO characterized 
the hallux valgus as a separate and distinct disorder from 
the service-connected residuals of fractured, 3rd and 4th 
metatarsals of the left foot.  By the same token, the Board 
finds that the Little Rock Regional Office should have 
recognized and adjudicated the issue of service connection 
for that distinct disability in April 1968.  

The Board takes cognizance of the rationale offered by the RO 
that the Board's March 1981 decision had subsumed the prior 
1968 decision, and that it would therefore be controlling of 
the effective date issue.  The Board notes, however, that the 
specific issue of service connection for hallux valgus of the 
left foot was not addressed by the Board since it had not 
been addressed by a VA Regional Office.  In other word, the 
Board had no jurisdiction over the issue of service 
connection for hallux valgus in March 1981.  The issue, the 
finding of fact, the conclusion of law, and the decision 
itself, that was set out in the Board's March 1981 decision, 
was limited to the evaluation of the veteran's service-
connected postoperative residuals of fractured, 3rd and 4th 
metatarsals of the left foot.  There is no basis to believe 
that a decision on an increased rating for one disability 
would subsume a decision regarding service connection for 
another disability, even if those disabilities are 
anatomically proximate to each other.  

The Board has weighed the probative evidence, including the 
appellant's testimony and argument on appeal.  Based upon the 
foregoing analysis, the Board must conclude that the evidence 
supports a finding that the veteran's initial claim of 
service connection for hallux valgus of the left foot, status 
post-operative bunionectomy, was filed on January 11, 1968.  
The Board finds further that the claim filed on January 11, 
1968 was a continuing claim that had not been abandoned, and 
had not been addressed until 1996, when service connection 
was granted for that disorder.  Given that entitlement arose 
as of the date of the veteran's bunionectomy surgery for 
hallux valgus, December 29, 1967, and given that the date of 
receipt of the claim of January 11, 1968, was the later of 
the two dates between the two, the Board concludes that an 
effective date of January 11, 1968, for a grant of service 
connection for hallux valgus, left first metatarsal, status 
post bunionectomy is for application.  38 U.S.C.A. §§ 5107, 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


ORDER


An effective date earlier than August 27th, 1996, -- 
specifically, January 11, 1968, for a grant of service 
connection for hallux valgus, left first metatarsal, status 
post bunionectomy is granted, subject to the laws and 
regulations governing the payment of monetary awards.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

